Citation Nr: 0826433	
Decision Date: 08/06/08    Archive Date: 08/18/08

DOCKET NO.  06-31 182A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Atlanta, 
Georgia


THE ISSUE

Entitlement to basic eligibility for educational benefits.


ATTORNEY FOR THE BOARD

M. R. Weaver, Associate Counsel


INTRODUCTION

The veteran served on active duty from April 2002 to June 
2004.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a June 2006 determination by the 
Department of Veterans' Affairs (VA) Regional Office in 
Atlanta, Georgia, that found the veteran eligible for 
educational assistance either under Chapter 30, Title 38, 
United States Code or educational assistance benefits under 
Chapter 1606, Title 10, United States Code.  

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the 
appellant if further action is required.


REMAND

In the June 2006 rating decision on appeal, the RO indicated 
that the veteran was eligible for Chapter 30 benefits but not 
eligible under Chapter 1606.  In a statement dated that same 
month, the veteran responded that he had been approved for 
Chapter 1606 benefits but not for Chapter 30 benefits.  In 
the September 2006 Statement of the Case, the RO indicated 
that the veteran's claim of entitlement to Chapter 30 
benefits was denied.

The veteran asserts that he should be entitled to Chapter 30 
benefits under the "2 x 4" program, which allows an 
individual to become eligible for Montgomery GI Bill-Active 
Duty (MGIB-AD) with two continuous years of active duty and a 
four-year Selected Reserve obligation provided the individual 
enters the Selected Reserve within one year of release from 
active duty.

Based on a review of the claims folder, it is unclear whether 
the veteran was awarded benefits under Chapter 1606.  There 
has also been no verification of the veteran's Reserve 
service, to include confirmation as to whether he is still in 
the Reserves.  In light of the foregoing, the Board has no 
discretion and must remand this matter.

Accordingly, the case is REMANDED for the following action:

1.  Determine what educational assistance 
benefits, if any, were awarded in the June 
2006 determination.

2.  Verify all periods of the veteran's 
active duty and Selected Reserve service.

3.  Thereafter, the RO should adjudicate 
the appeal.  If the benefits sought on 
appeal are not granted, the ro should 
issue the veteran a supplemental statement 
of the case and provide the veteran an 
opportunity to respond.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2008).



_________________________________________________
STEVEN D. REISS
Acting Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2007).

